         Case 1:20-cv-06885-GHW Document 86 Filed 01/15/21 Page 1 of 2
                                        U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd Floor
                                                     New York, New York 10007

                                                      January 15, 2021


BY ECF

Honorable Gregory H. Woods
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

               Re: City of Syracuse, et al. v. Bureau of Alcohol, Tobacco, Firearms
                   and Explosives, et al., 20-CV-06885-GHW

Dear Judge Woods:

        This Office represents Defendants in the above-captioned action. Defendants write to
respectfully request a one-week extension of time to submit their cross-motion for summary
judgment. This is Defendants’ second request for an extension. 1

        On December 16, 2020, the Court granted Defendants’ initial request for an extension
and set the following deadlines: (1) Defendants’ opposition to Plaintiffs’ motion for summary
judgment (and its cross-motion) to be filed by January 22; (2) Plaintiffs’ reply to be filed by
February 19; and (3) Defendants’ reply to be filed by March 5. See Dkt. No. 69.

        On January 2, 2021, the Court denied a proposed intervenor’s motion for intervention,
but noted that the entity could file an amicus brief by January 15, 2021. See Dkt. No. 83. On
January 8, 2021, the proposed intervenor requested an extension of time to file its amicus brief
until January 29, 2021, which the Court granted. See Dkt. No. 85. In granting that extension of
time, the Court also altered the above-noted briefing schedule. Specifically, it provided Plaintiffs
until February 26 to file their reply and it provided Defendants until March 12 to file their reply.

       Defendants respectfully request that they be provided until January 29 to file their cross-
motion for summary judgment. In light of the extension granted sua sponte by the Court with
1
 Plaintiffs have conditioned their consent to this request on Defendants not seeking an extension
of time with respect to their reply brief. However, without having seen the brief to which they will
be replying, Defendants cannot commit to this proposal. Additionally, Polymer80, an entity
implicated (and specifically named) in the complaint, has moved to intervene in this action. See
Dkt. No. 78. That motion for intervention will be fully briefed on January 29, 2021. See Dkt. No.
82. This potential intervention and any resulting ramifications on this action is another reason
Defendants cannot make such a representation at this time.
         Case 1:20-cv-06885-GHW Document 86 Filed 01/15/21 Page 2 of 2

 Page 2 of 2


respect to the other briefing deadlines, this extension would not alter the completion of briefing
in this matter. Defendants have been working diligently to complete the briefing, but require one
additional week to complete this process. Additionally, this time is needed in order to receive
necessary client review from agencies located in Washington, D.C. In light of the federal
holiday next week for all federal employees as well as federal employees in D.C. receiving a
holiday for Inauguration Day, Defendants also request this extension in order to ensure sufficient
time for review by the agencies named in this action.

       I thank the Court for its attention to this matter.


                                                     Sincerely,

                                                     AUDREY STRAUSS
                                                     Acting United States Attorney for the
                                                     Southern District of New York

                                               By: _/s/ Alexander J. Hogan______
                                                   ALEXANDER J. HOGAN
                                                   Assistant United States Attorney
                                                   86 Chambers Street, Third Floor
                                                   New York, New York 10007
                                                   Tel.: (212) 637-2799
                                                   Fax.: (212) 637-2686
                                                   E-mail: alexander.hogan@usdoj.gov
                                                   Counsel for Defendants
